

116 HR 2687 IH: Customer Non-Discrimination Act
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2687IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Mrs. Watson Coleman (for herself, Mr. Blumenauer, Ms. Clarke of New York, Mr. Cohen, Mrs. Demings, Ms. Eshoo, Mr. Kilmer, Ms. Lee of California, Mr. Lowenthal, Ms. McCollum, Mr. Moulton, Ms. Norton, Mr. Pascrell, Mr. Payne, Mr. Pocan, Mr. Price of North Carolina, Mr. Ruiz, Mr. Ryan, Ms. Schakowsky, Mr. Smith of Washington, Mr. Swalwell of California, and Mr. Tonko) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit discrimination in public accommodations on the basis of sex, gender identity, and sexual orientation, and for other purposes. 
1.Short titleThis Act may be cited as the Customer Non-Discrimination Act. 2.Public accommodations (a)Prohibition on discrimination or segregation in public accommodationsSection 201 of the Civil Rights Act of 1964 (42 U.S.C. 2000a) is amended— 
(1)in subsection (a), by inserting sex (including sexual orientation and gender identity), before or national origin; and (2)in subsection (b)— 
(A)in paragraph (3), by striking stadium and all that follows and inserting stadium or other place of or establishment that provides exhibition, entertainment, recreation, exercise, amusement, gathering, or display;; (B)by redesignating paragraph (4) as paragraph (6); and 
(C)by inserting after paragraph (3) the following:  (4)any establishment that provides a good, service, or program, including a store, shopping center, online retailer or service provider, salon, bank, gas station, food bank, service or care center, shelter, travel agency, or funeral parlor, or establishment that provides health care, accounting, or legal services; 
(5)any train service, bus service, car service, taxi service, airline service, station, depot, or other place of or establishment that provides transportation service; and. (b)Prohibition on discrimination or segregation under lawSection 202 of such Act (42 U.S.C. 2000a–1) is amended by inserting sex (including sexual orientation and gender identity), before or national origin. 
(c)Definitions and rules of constructionTitle II of such Act (42 U.S.C. 2000a et seq.) is amended by adding at the end the following:  208.Definitions and rules (a)Definitions (1)Race; color; religion; sex; sexual orientation; gender identity; national originThe term race, color, religion, sex (including sexual orientation and gender identity), or national origin, used with respect to an individual, includes— 
(A)the race, color, religion, sex (including sexual orientation and gender identity), or national origin, respectively, of another person with whom the individual is associated or has been associated; and (B)a perception or belief, even if inaccurate, concerning the race, color, religion, sex (including sexual orientation and gender identity), or national origin, respectively, of the individual. 
(2)Gender identityThe term gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth. (3)IncludingThe term including means including, but not limited to, consistent with the term’s standard meaning in Federal law. 
(4)SexThe term sex includes— (A)a sex stereotype; 
(B)pregnancy, childbirth, or a related medical condition;  (C)sexual orientation or gender identity; and 
(D)sex characteristics, including intersex traits. (5)Sexual orientationThe term sexual orientation means homosexuality, heterosexuality, or bisexuality. 
(b)RulesIn this title— (1)(with respect to sex) pregnancy, childbirth, or a related medical condition shall not receive less favorable treatment than other physical conditions; and 
(2)(with respect to gender identity) an individual shall not be denied access to a shared facility, including a restroom, a locker room, and a dressing room, that is in accordance with the individual’s gender identity. 209.Rules of construction (a)Claims and remedies not precludedNothing in this title shall be construed to limit the claims or remedies available to any individual for an unlawful practice on the basis of race, color, religion, sex (including sexual orientation and gender identity), or national origin including claims brought pursuant to section 1979 or 1980 of the Revised Statutes (42 U.S.C. 1983, 1985) or any other law, including the Federal law amended by the Customer Non-Discrimination Act, regulation, or policy. 
(b)No negative inferenceNothing in this title shall be construed to support any inference that any Federal law prohibiting a practice on the basis of sex does not prohibit discrimination on the basis of pregnancy, childbirth, or a related medical condition, sexual orientation, gender identity, or a sex stereotype. (c)Scope of an establishmentA reference in this title to an establishment— 
(1)shall be construed to include an individual whose operations affect commerce and who is a provider of a good, service, or program; and (2)shall not be construed to be limited to a physical facility or place. 
210.ClaimsThe Religious Freedom Restoration Act of 1993 (42 U.S.C. 2000bb et seq.) shall not provide a claim concerning, or a defense to a claim under this title or provide a basis for challenging the application or enforcement of this title.. 